Citation Nr: 1423548	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Dainne Glenn 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim for service connection for tinnitus.  

The Veteran testified before the undersigned at a September 2012 videoconference hearing.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

The Veteran has current tinnitus that was incurred as a result of noise exposure in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection requires evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Listed chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1112, 38 C.F.R. §§ 3.307, 3.309.  Also, the second and third elements may be established by showing continuity of symptomatology for chronic diseases specifically listed at 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA has taken the position that tinnitus, as an organic disease of the nervous system, is a chronic disease subject to presumptive service connection and the continuity provisions of 38 C.F.R. § 3.303(b).  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Analysis

The Veteran has tinnitus currently.  He reports experiencing a high-pitched whistle and constant ringing in his ears.  See December 2009 VA Examination; September 2012 Hearing, p. 11. 

At the September 2012 hearing, the Veteran reported that during service he was exposed to hazardous noise from firing 105mm Howitzers without the benefit of hearing protection.  He noted that his post-service occupations included working on an automobile assembly line and in a container factory.  He asserts that hearing protection was required in both instances.  

The Veteran's service separation form, his DD-214, indicates that he served from September 1965 to August 1969, with 16 months of foreign service in Vietnam, and served as artilleryman.  He received a combat action ribbon among other decorations.  The Veteran's reports are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a), (b) (West 2002).  The evidence thus establishes an in-service injury.

The December 2009 VA examiner opined that the Veteran's tinnitus was not related to service.  The examiner noted that service treatment records were silent for tinnitus or acoustic trauma.  He explained that even though the Veteran was treated for right otitis externa in July 1967, that condition did not cause permanent tinnitus.  The examiner further noted that there was no continuity of care and that the Veteran's 35 years of occupational noise exposure was far greater than four years in the military as an artillery crewman.  The examiner considered the Veteran's report of tinnitus upon returning home from service and noted that most artillery crewmen reported having tinnitus immediately after artillery fire.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), the Federal Circuit Court indicated that, where lay evidence provided is competent and credible, the absence of contemporaneous medical documentation during service or since, such as in treatment records, does not preclude further evaluation as to the etiology of the claimed disorder.  The Veteran, as a layperson, is competent to report that he developed symptoms tinnitus shortly after leaving active service and has experienced them since. 

The Veteran indicated on his September 2009 claim that tinnitus began in service, but otherwise provided credible accounts of experiencing symptoms of tinnitus approximately 3 to 6 months after separating from service.  See December 2009 VA examination and September 2012 hearing.  The Veteran's assertions that tinnitus had its onset within 3 to 6 months of separation from service satisfies that the presumption that his tinnitus disability was incurred during active service.  See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2013) (providing a compensable rating for tinnitus that is recurrent).

The Veteran also provided competent and credible reports of continuity of symptomatology.  His statements, therefore, have significant probative value.  Indeed there is no evidence against his reports.

The evidence of record shows that the Veteran has current tinnitus, that he experienced acoustic trauma during service; and had a continuity of symptomatology within months of leaving service.  The elements for service connection have been established.  Accordingly, all doubt with respect to the claim is resolved in favor of the Veteran, and his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


